Case 2:18-cv-00139-JDL Document 97-49 Filed 11/04/20 Page 1 of 8   PageID #: 2169
                                                                       EXHIBIT
                                                                          49
Case 2:18-cv-00139-JDL Document 97-49 Filed 11/04/20 Page 2 of 8   PageID #: 2170
Case 2:18-cv-00139-JDL Document 97-49 Filed 11/04/20 Page 3 of 8   PageID #: 2171
Case 2:18-cv-00139-JDL Document 97-49 Filed 11/04/20 Page 4 of 8   PageID #: 2172
Case 2:18-cv-00139-JDL Document 97-49 Filed 11/04/20 Page 5 of 8   PageID #: 2173
                                       Case 2:18-cv-00139-JDL Document 97-49 Filed 11/04/20 Page 6 of 8                                      PageID #: 2174



      A B C   D                    E           F      G            H              I            J              K         L      M         N       O               P           Q   R   S
215               Deposit                 01/27/13                100,000.00     100,000.00        1,170    13,000.00                                                  -
216      Total Loan from                                          100,000.00     100,000.00                 13,000.00        13,000.00        113,000.00      1,822,581.00               X
217      Loan from                                                                                                                                                     -
218              Deposit                  05/29/13                500,000.00      500,000.00       1,048    58,222.22                                                  -
219              Deposit                  05/29/13                150,000.00      650,000.00       1,048    17,466.67                                                  -
220              Deposit                  05/29/13                400,000.00    1,050,000.00       1,048    46,577.78                                                  -
221              Deposit                  05/29/13                150,000.00    1,200,000.00       1,048    17,466.67                                                  -
222              Deposit                  06/19/13                150,000.00    1,350,000.00       1,028    17,133.33                                                  -
223              Deposit                  06/19/13                150,000.00    1,500,000.00       1,028    17,133.33                                                  -
224      Total Loan from                                         1,500,000.00   1,500,000.00               174,000.00       174,000.00       1,674,000.00    27,000,000.00
225      Loan from                                                                                                                                                     -
226              Deposit                  06/11/13                 50,000.00      50,000.00        1,036     5,755.56                                                  -
227              Deposit                  07/05/13                135,000.00     185,000.00        1,012    15,180.00                                                  -
228              Deposit                  07/31/13                 25,000.00     210,000.00          987     2,741.67                                                  -
229              Deposit                  08/12/13                 80,000.00     290,000.00          975     8,666.67                                                  -
230              Deposit                  08/26/13                 70,000.00     360,000.00          961     7,474.44                                                  -
231      Total Loan from                                          360,000.00     360,000.00                 39,818.33        39,818.33        399,818.33      6,448,683.00               X
232      Loan from                                                                                                                                                     -
233              Deposit                  06/25/13                100,000.00     100,000.00        1,022    11,355.56                                                  -
234      Total Loan from                                          100,000.00     100,000.00                 11,355.56        11,355.56        111,355.56      1,796,058.00               X
235      Loan from                                                                                                                                                     -
236              Deposit                  11/13/12                117,500.00     117,500.00        1,244    16,241.11                                                  -
237              Deposit                  04/19/13                 50,000.00     167,500.00        1,088     6,044.44                                                  -
238              Deposit                  05/06/13                 40,000.00     207,500.00        1,071     4,760.00                                                  -
239              Deposit                  05/06/13                 30,000.00     237,500.00        1,071     3,570.00                                                  -
240              Deposit                  06/18/13                 30,000.00     267,500.00        1,029     3,430.00                                                  -
241              Deposit                  06/26/13                125,000.00     392,500.00        1,021    14,180.56                                                  -
242              Deposit                  07/10/13                 60,000.00     452,500.00        1,007     6,713.33                                                  -
243              Deposit                  07/10/13                 20,000.00     472,500.00        1,007     2,237.78                                                  -
244              Deposit                  07/10/13                 20,000.00     492,500.00        1,007     2,237.78                                                  -
245              Deposit                  08/16/13                100,000.00     592,500.00          971    10,788.89                                                  -
246              Deposit                  08/26/13                100,000.00     692,500.00          961    10,677.78                                                  -
247              Deposit                  09/23/13                 65,000.00     757,500.00          934     6,745.56                                                  -
248      Total Loan from                                          757,500.00     757,500.00                 87,627.22        87,627.22        845,127.22     13,631,085.00               X
249      Loan from                                                                                                                                                     -
250              Deposit                  07/24/13                 250,000.00     250,000.00        993     27,583.33                                                  -
251              Deposit                  07/29/13                 186,000.00     436,000.00        988     20,418.67                                                  -
252              Deposit                  07/30/13                 130,000.00     566,000.00        987     14,256.67                                                  -
253              Deposit                  08/26/13                 500,000.00   1,066,000.00        961     53,388.89                                                  -
254              Deposit                  08/28/13               1,500,000.00   2,566,000.00        959    159,833.33                                                  -
255              Deposit                  09/10/13                 100,000.00   2,666,000.00        947     10,522.22                                                  -
256              Deposit                  09/18/13                 220,000.00   2,886,000.00        939     22,953.33                                                  -
257              Deposit                  09/25/13                 250,000.00   3,136,000.00        932     25,888.89                                                  -
258              Deposit                  10/01/13                 750,000.00   3,886,000.00        926     77,166.67                                                  -
259              Deposit                  10/07/13                  75,000.00   3,961,000.00        920      7,666.67                                                  -
260              Deposit                  10/28/13                  75,000.00   4,036,000.00        899      7,491.67                                                  -
261              Deposit                  10/30/13                  25,000.00   4,061,000.00        897      2,491.67                                                  -
262              Deposit                  11/12/13                 999,950.00   5,060,950.00        885     98,328.42                                                  -
263              Deposit                  01/03/14               1,000,000.00   6,060,950.00        834     92,666.67                                                  -
264              Deposit                  01/03/14                 275,000.00   6,335,950.00        834     25,483.33                                                  -
265              Deposit                  01/07/14                  50,000.00   6,385,950.00        830      4,611.11                                                  -
266              Deposit                  01/22/14                  50,000.00   6,435,950.00        815      4,527.78                                                  -
267              Deposit                  01/27/14                 100,000.00   6,535,950.00        810      9,000.00                                                  -
268              Deposit                  02/10/14                  99,950.00   6,635,900.00        797      8,851.13                                                  -
269              Deposit                  02/11/14                  50,000.00   6,685,900.00        796      4,422.22                                                  -
270              Deposit                  02/12/14                  49,950.00   6,735,850.00        795      4,412.25                                                  -
271              Deposit                  02/24/14                 200,000.00   6,935,850.00        783     17,400.00                                                  -
272              Deposit                  02/24/14                  50,000.00   6,985,850.00        783      4,350.00                                                  -
273              Deposit                  02/24/14                  14,150.00   7,000,000.00        783      1,231.05                                                  -
274      Total Loan from                                         7,000,000.00   7,000,000.00               704,945.96       704,945.96       7,704,945.96   124,273,322.00               X
275      Loan from                                                                                                                                                     -
276              Deposit                  08/15/13                 50,000.00      50,000.00         972      5,400.00                                                  -
277      Total Loan from                                           50,000.00      50,000.00                  5,400.00         5,400.00         55,400.00       893,549.00                X
278      Loan from                                                                                                                                                    -
279              Deposit                  06/07/13                 24,980.00      24,980.00        1,040     2,886.58                                                 -
280              General Journal          06/07/13                     20.00      25,000.00        1,040         2.31                                                 -
281      Total Loan from                                           25,000.00      25,000.00                  2,888.89         2,888.89         27,888.89       449,821.00                X
282      Loan from                                                                                                                                                    -
283              Deposit                  06/10/13                 30,000.00      30,000.00        1,037     3,456.67                                                 -
284              Deposit                  08/15/13                 30,000.00      60,000.00          972     3,240.00                                                 -
285      Total Loan from                                           60,000.00      60,000.00                  6,696.67         6,696.67         66,696.67      1,075,753.00               X
286      Loan from                                                                                                                                                     -
287              Deposit                  11/30/12                 50,000.00      50,000.00        1,227     6,816.67                                                  -
288              Deposit                  01/14/13                 50,000.00     100,000.00        1,183     6,572.22                                                  -
Case 2:18-cv-00139-JDL Document 97-49 Filed 11/04/20 Page 7 of 8   PageID #: 2175
Case 2:18-cv-00139-JDL Document 97-49 Filed 11/04/20 Page 8 of 8   PageID #: 2176
